 
 


Exhibit 10.2
 
 


CHINA VALVES TECHNOLOGY, INC.
INDEPENDENT DIRECTOR AGREEMENT WITH WILLIAM HAUS


 China Valves Technology, Inc
 
Nov 22, 2008
Dear Mr. Bill Haus,
 
Re.: Independent directorship
 
We are writing to confirm your appointment as an independent director of China
Valves Technology, Inc. (the “Company”), which is listed on the OTCBB under
CVVT.OB.
 
Following your acceptance, your appointment will be effective as of Dec 01,
2008. You are entitled to a monthly director’s fee of US$1,000, or its RMB
equivalent. Your monthly fee will be payable monthly. In addition,  you will be
granted 10,000 shares of Restricted Common Stock, this Restricted Stock Grant
will be returned to the company should Bill Haus voluntary resign within 18
months. Your grant date will be Dec 01, 2008. This Restricted Common Stock will
be subject to a lock-up agreement of 30 months in which it cannot be sold or
transferred.  Finally, the company will pay for customary reimbursable items
including one visit per year to the company’s headquarters facility.
 
You hereby agree to maintain the confidentiality of the confidential information
and trade secrets of the Company, including but not limited to, any confidential
information and statistics, business plans, operations, technologies, know-how,
systems and/or the proposed sale, purchase and use of services and products
furnished in oral, visual, written and/or other tangible form and not to
disclose such information to any third party without the prior consent of the
Company.
 
Please confirm your acceptance of the appointment as an independent director of
the Company by signing, dating and returning to us the attached copy of this
letter.
 
Yours faithfully
 
/s/ Siping Fang            
Fang Siping
Chairman of the Board
 
I hereby confirm my acceptance to act as an independent director of the Company
upon the terms contained in this letter.
 
/s/ William Haus          
William Haus
 
Date: Nov 22, 2008

